Case 3:18-ap-03046-SHB       Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45   Desc
                             Main Document    Page 1 of 25


            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     EASTERN DISTRICT OF TENNESSEE


In re
LESTER DAN PIERCY, JR.
Case No. 3:18-bk-32261-SHB
DOLORES J. PIERCY
Case No. 3:18-bk-32260-SHB
JOSEPH SHANE PIERCY
Case No. 3:18-bk-32262-SHB

                   Debtors

      M. DUSTIN LONG

                         Plaintiff
                                                    CONSOLIDATED CASES
            v.                                      Adv. Proc. No. 3:18-ap-3043-SHB
                                                    Adv. Proc. No. 3:18-ap-3044-SHB
      LESTER DAN PIERCY, JR., et al.                Adv. Proc. No. 3:18-ap-3046-SHB

                         Defendants

                                 MEMORANDUM

APPEARANCES:       SWANSON & COWAN, LLP
                    Mark A. Cowan, Esq.
                    717 West Main Street
                    Suite 100
                    Morristown, Tennessee 37814
                    Attorneys for Plaintiff

                   QUIST, FITZPATRICK & JARRARD, PLLC
                    Ryan E. Jarrard, Esq.
                    2121 First Tennessee Plaza
                    800 South Gay Street
                    Knoxville, Tennessee 37929
                    Attorneys for Defendants



SUZANNE H. BAUKNIGHT
UNITED STATES BANKRUPTCY JUDGE
Case 3:18-ap-03046-SHB                Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                       Desc
                                      Main Document    Page 2 of 25


           Because Plaintiff raised before the state court a claim based in fraud and the state court’s

decision did not include a factual finding of fraudulent conduct, the Court finds that Plaintiff is

bound by issue preclusion so that summary judgment in favor of Defendants is proper.

                                        I. PROCEDURAL POSTURE

           Plaintiff filed a Complaint in each of the foregoing adversary proceedings on October 22,

2018, asking the Court to determine that a state-court judgment in the amount of $151,670.87

entered against Defendants jointly and severally is nondischargeable pursuant to 11 U.S.C. §

523(a)(4). Defendants each filed a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure 1 on November 21, 2018, arguing that Plaintiff’s claim is barred by the doctrine

of judicial estoppel; however, because Defendants offered documents outside the pleadings in

support of the motions to dismiss, pursuant to Rule 12(d), the Court directed that the motions

would be treated as if for summary judgment under Federal Rule of Civil Procedure 56, 2 and the

parties were directed to supplement their arguments and provide statements of undisputed

material facts as required by Rule 56(c). [Docs. 6, 7, 10. 3]

           Defendants filed their statement of undisputed material facts on March 5, 2019 [Doc. 13],

supported by a certified copy of the Complaint that was filed by Plaintiff against Defendants in

Grainger County Chancery Court on February 7, 2012 (“State Court Complaint”) and the

Amendment to Complaint filed on August 30, 2013 (“Amended State Court Complaint”) [Doc.

13-1]; the transcript of the chancellor’s opinion delivered on September 19, 2013 (“State Court


1
    Rule 12 is applicable to adversary proceedings pursuant to Federal Rule of Bankruptcy Procedure 7012.
2
    Rule 56 is applicable to adversary proceedings pursuant to Federal Rule of Bankruptcy Procedure 7056.
3
  Because they involve common questions of fact and law, the Court consolidated the three adversary proceedings
under Federal Rule of Civil Procedure 42, made applicable to adversary proceedings by Federal Rule of Bankruptcy
Procedure 7042, with adversary proceeding 3:18-ap-3043-SHB designated as the lead case. [Doc. 9.] All record
citations herein are to the lead case.


                                                          1
Case 3:18-ap-03046-SHB           Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                      Desc
                                 Main Document    Page 3 of 25


Opinion”) [Doc. 13-2]; the Affidavits of Lester Dan Piercy and Joseph Shane Piercy [Docs. 13-3,

13-4]; and a supplemental brief in support of their collective argument that the relief sought by

Plaintiff is barred by the doctrine of judicial estoppel, which incorporated arguments raised in

Defendants’ briefs in support of the motions to dismiss [Doc. 14; see also Doc. 7]. In response,

in addition to his original responses in opposition to the motions to dismiss [Doc. 8], Plaintiff

timely filed a supplemental response and brief [Doc. 15], a response to the statement of

undisputed material facts [Doc. 16], and his affidavit [Doc. 16-1].

        Following an analysis of the summary judgment materials filed by both parties, the Court

entered its Memorandum and Order on Motion for Summary Judgment on June 12, 2019

(“Memorandum & Order”) [Doc. 17], advising that it was inclined to determine that res judicata

applies in this case to preclude Plaintiff from raising any claim that was or should have been

raised in the state court and directing the parties, pursuant to Rule 56(f), to file briefs setting

forth their respective arguments, if any, against application of the doctrine of res judicata to the

Complaint and entry of summary judgment in favor of Defendants. Plaintiff filed his brief on

July 5, 2019 [Doc. 19], and Defendants filed their collective brief on July 15, 2019 [Doc. 20].

This is a core proceeding. 28 U.S.C. § 157(b)(2)(I).

        The resulting procedural posture, thus, is that the converted motions for summary

judgment are ripe, with the record including the parties’ arguments concerning res judicata, all

pleadings of record in the adversary proceedings, and all attachments thereto. See Fed. R. Evid.

201(a) (applicable in bankruptcy cases and adversary proceedings pursuant to Fed. R. Evid.

1101(a), (b) and Fed. R. Bankr. P. 9017). Even though the Court thoroughly recited the facts of

this case as well as the standard for summary judgment and the elements of § 523(a)(4) in the




                                                   2
Case 3:18-ap-03046-SHB           Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                   Desc
                                 Main Document    Page 4 of 25


Memorandum & Order entered on June 12, 2019, they are restated and expanded herein to

maintain an organized record.

                                     II. UNDISPUTED FACTS

        The parties do not dispute the following facts, which are established by the record,

including the unopposed documentation provided. On February 7, 2012, Plaintiff commenced

Long v. Goins Hollow Quarry, LLC, et al., No. 2012-CH-12, in the Grainger County Chancery

Court (“State Court Action”), which was brought in connection with a Contract executed by

Plaintiff and Defendants on April 27, 2011. The Contract provides:

        This agreement provides compensation from the sale of DGA and shot rock which
        will be crushed and screened from the location of Grainger/Claiborne line along
        Highway 25E. This material is being purchased for $2.67 per ton from Hinkle
        Contracting Company, LLC, by Assignment and Assumption and Transfer
        Agreement [(“Assignment Agreement”) 4], which agreement has been signed by the
        parties, Dustin Long and Dan Piercy, Jr.

        The following percentages will apply to the profit from the sale of aforesaid DGA
        and shot rock:

                Twenty-five percent (25%) for Dustin Long
                Twenty-five percent (25%) for Dolores Piercy
                Twenty-five percent (25%) for Shane Piercy
                Twenty-five percent (25%) for Dan Piercy, Jr.

        All parties agree to these percentages for the profit made from the sale of these
        products[.]

[Doc. 13-1 at 11.]

        In the State Court Complaint, Plaintiff makes the following averments relevant to the

instant motions:

                4. In April 2011, Dustin Long and Goins Hollow Quarry, LLC, entered into
        a contract with Hinkle Contracting Company, LLC, in which Hinkle assigned its
        rights in a stockpile of rock to Long and Goins Hollow in exchange for $2.67 for
        each ton of rock removed.

4
 The Assignment Agreement between Hinkle Contracting Company, LLC (“Hinkle”), Plaintiff, and Goins Hollow
Quarry, LLC (of which Defendants are members) is found in the record at Doc. 13-1 at 5-10.

                                                   3
Case 3:18-ap-03046-SHB       Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                 Desc
                             Main Document    Page 5 of 25



             5. On April 27, 2011, Long and Goins Hollow Quarry, LLC, entered into a
      partnership agreement with each other, setting out how the profit from the rock
      would be divided after Hinkle Contracting was paid its $2.67 a ton.

             6. The partnership agreement provides that Long is to be paid 25%, and the
      three Goins Hollow (Piercy) defendants are to be paid a total of 75%.

              7. Even though Long was the one who secured the deal with Hinkle
      Contracting, Long agreed to give Goins Hollow defendants 75% of the profits
      because they agreed to provide and run all the equipment to weigh, crush, and
      process the rock as well as maintain the business records. Moreover, Long was to
      haul all the rock, for which he could bill the customer directly to supplement his
      share of the profit.

               8. Long and Goins Hollow agreed to sell the processed rock for at least
      $9.75 a ton (some grades of rock were higher), meaning that Long was to receive
      at least $1.77 for each ton sold.

              9. According to the records supplied by Goins Hollow, the partnership sold
      3,034.76 tons of rock in July 2011. But Goins Hollow issued Long a royalty check
      for only $1,483.53.

              10. At a minimum, the division of profit should have [been $5,371.53 to
      Long and $16,114.58 to Goins Hollow]. Instead, Goins Hollow reimbursed itself
      for all its expenses, making the final payout [$1,483.53 to Long and $4,450.59
      profit and $10,614.91 expenses to Goins Hollow.]

             11. Long also received a check for $1,015.78 for August 2011. He has
      received nothing for September, October, November, December 2011, or January
      2012.

             12. In addition to the defendants’ diversion of funds from Long, they have
      refused to provide him an accounting or access to any business records. With over
      278,000 tons of visible rock at the site, Long has over $492,060 at stake in this
      venture – possibly[] much more, depending on the tonnage of available rock
      underground.

              13. Moreover, the defendants have refused to give Long access to the
      partnership scales to weigh rock that he has sold. This lack of access to the scales
      has caused Hinkle Contracting to allege a breach of its underlying contract with the
      parties, because the rock sold by Long had to be weighed offsite in violation of
      Hinkle’s contract.

             14. Long wants to protect the parties’ relationship and contract with Hinkle
      Contracting, but it [sic] impossible to do so without the defendants’ good-faith

                                               4
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                 Desc
                               Main Document    Page 6 of 25


       cooperation.

[Doc. 13-1 at 1-3 (State Court Compl., ¶¶ 4-14) (footnotes and graphs omitted).]

       In the initial State Court Complaint, Plaintiff sought the following, “[b]ased on the

defendants’ misconduct”: (1) “a judgment against [D]efendants, jointly and severally, in the

amount of $492,060, less any amounts paid before trial, with prejudgment interest at 10%”; (2) a

sworn accounting; (3) an injunction against Defendants’ interference with Plaintiff’s right to use

the partnership equipment and to have full access to business records; (4) court costs and

discretionary costs to be taxed against Defendants; (5) an attorney’s fee award; and (6) any other

appropriate relief. [Id. at 3-4.] Plaintiff amended the State Court Complaint to seek an

accounting and judicial supervision of dissolution and winding up of the partnership pursuant to

Tennessee Code Annotated §§ 61-1-405(b) and 61-1-801(5) because

       the economic purpose of the partnership is likely to be unreasonably frustrated.
       The other partners have engaged in conduct relating to the partnership business
       that makes it not reasonably practicable to carry on the business in partnership
       with them. And it is not otherwise reasonably practicable to carry on the
       partnership business in conformity with the partnership agreement.

[Id. at 14-15 (Am. State Court Compl. ¶¶ 15-17).]

       Following trial before Chancellor Telford E. Forgety, Jr., he delivered a bench opinion

(the “Bench Decision”). [Doc. 13-2.] After first finding that the Contract was entered into

between Plaintiff and Defendants individually, notwithstanding that the Contract stated that it

was between Plaintiff and Goins Hollow Quarry, LLC [id. at 2-4], Chancellor Forgety defined

the issue before him as follows:

       Now, the big, the really big thing here is whether the percentages for profit that
       were to be paid to the signatories to the contract, Dustin Long, Shane, Dan, and
       Delores Piercy, the percentages to the profit are to be applied to gross profit after
       payment of the one item. That is to say, the royalty to Hinkle, or was it net profit
       after payment of the royalty to Hinkle and all the other costs of production. That is
       the biggest issue in the case.

                                                 5
Case 3:18-ap-03046-SHB           Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                    Desc
                                 Main Document    Page 7 of 25



[Id. at 4:4-13.] He continued his analysis of the parties’ arguments concerning the Contract and

the primary issue, opining that:

        The evidence here is, as we all know[,] is absolutely contradictory. Mr. Long says,
        look, we discussed it. The deal was that they were to provide all of the machinery,
        the labor, the fuel, the insurance, et cetera, et cetera, et cetera, and they were to get
        seventy-five percent and me only twenty-five percent after payment of the royalty.
        On the other hand, the Piercys say, no, the deal was that we were to get seventy-
        five percent of the net profit after the payment of all expenses, not just the two
        sixty-seven [$2.67] in royalty to Hinkle, but all the costs of production, et cetera.
        So the evidence is absolutely contradictory. Now, so how does the Court resolve
        that. Well, I’ve got to look at what is the preponderance of the evidence,
        understanding that each side has an absolutely different story on it.

[Id. at 4:13 – 5:9.]

        Chancellor Forgety reviewed evidence solely concerning the meaning of “profit” and

found that the Contract was to be construed in favor of Plaintiff and strictly against Defendants

because it was drafted by them. [Id. at 5:11-13.] He then determined that the Contract should be

interpreted to mean that Plaintiff’s share was twenty-five percent of the gross profit minus the

royalty to Hinkle such that Plaintiff was entitled to a judgment for the difference between what

Defendants had paid to Plaintiff and what Plaintiff should have received under the gross profit

calculation. [See id. at 5:16 – 10:9.] Important here, Chancellor Forgety also stated that he found

Plaintiff’s claim for lost anticipated profits speculative and he could not determine why the

partnership came to an end, saying, “[Q]uite frankly, I cannot hold the preponderance of the

evidence, two different views of why it came to an end, I cannot hold on the preponderance of

the evidence that the Piercys breached it.” [Id. at 10:13-19.] Finally, he refused to hold any party

in contempt, saying “[a]t this point in time, I don’t think it would serve any purpose.” [Id. at

13:17-21.] Costs were assessed against Defendants. [Id. at 13:23-24.]

        The Bench Decision was memorialized in the Judgment entered against Defendants on



                                                   6
Case 3:18-ap-03046-SHB           Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                Desc
                                 Main Document    Page 8 of 25


October 7, 2013, in the amount of $151,670.87 (“Judgment”), which states in its entirety the

following:

          The Court conducted a bench trial in this action on September 19, 2013. In
       accordance with Tennessee Rule of Civil Procedure 52.01, the Court’s findings of
       fact and conclusions of law appear in a transcript of the ruling, which has been filed
       with the clerk and master, and is incorporated by reference. Based on the pleadings,
       the testimony, the exhibits, the arguments of counsel, and the entire record, the
       Court finds that defendant Goins Hollow Quarry, LLC, should be dismissed, but
       that the plaintiff is entitled to judgment against the remaining defendants.

          Therefore, the Court DISMISSES the claims against Goins Hollow Quarry,
       LLC, and awards M. Dustin Long JUDGMENT against defendants Delores Piercy,
       Shane Piercy, and Lester Dan Piercy Jr., jointly and severally, for $151,670.87
       (which has been reduced by the stipulated setoffs of $9,593.34 for the defendants’
       counterclaim and $2,499.31 for the two checks already paid to Long).

          Finally, the Court ORDERS that Long may seek contribution from the
       defendants if Hinkle Contracting Company, LLC, gets a judgment against him for
       any unpaid royalties. The Court further holds that each individual party in this
       action is ultimately responsible for 25% of any reclamation amounts found to be
       owed to Hinkle Contracting in its Davidson County action, so any party may seek
       contribution from the others to the extent that he or she is forced to pay more than
       25% of the total amount due.

             Costs are taxed to Delores Piercy, Shane Piercy, and Lester Dan Piercy Jr.

[Doc. 1-1.]

       As required by this Court, Defendants filed their statement of undisputed material facts

[Doc. 13], to which Plaintiff responded [Doc. 16], as follows:

              1. The Plaintiff has brought an adversary action against all three defendants
       asking that his claims against them not be subject to discharge under 11 U.S.C.
       523(a)(3). See Doc. 1, Adv. Pro. No. 3:18-ap-3043-SHB; Doc. 1, Adv. Pro. No.
       3:18-ap-3044-SHB; Doc. 1, Adv. Pro. No. 3:18-ap-3046-SHB.

             Response:         Undisputed, except that the subsection is § 523(a)(4).
       [Complaint ¶ 11.]

              2. The basis for the Plaintiff’s claim is a judgment that he obtained in
       Grainger County Chancery Court for $151,670.87. Id., Exhibit A to each
       Complaint.



                                                  7
Case 3:18-ap-03046-SHB        Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                 Desc
                              Main Document    Page 9 of 25


             Response: Undisputed.

              3. The judgment references “findings of fact & conclusions of law” that
      were filed with the Clerk and Master of Grainger County, Tennessee. Id.

             Response: Undisputed.

              4. The “findings of fact & conclusions of law” from the Grainger County
      Clerk and Master are silent with respect to fraud or defalcation while acting in a
      fiduciary capacity. See Attached Exhibit 2, P.2 L 11-19.

              Response: Disputed. While the opinion itself does not mention those
      words, the chancellor granted Long a judgment against the Piercys – jointly and
      severally – based on the fact that the Piercys diverted Long’s share of the
      partnership profits to their own use. [Chancery-court Judgment at 1 (Doc. 1-1.).]
      After the first two months of operation, the Piercys didn’t just pay Long the wrong
      amount, they didn’t pay him anything. [Long Af. ¶ 4. (Ex. A.).] The diversion of
      funds is expressly mentioned in the complaint [Chancery-court Complaint ¶¶ 8-12.
      (Doc. 7-1.)] – it’s what the case was about. The Piercys argued at trial they didn’t
      owe Long anything, and the court specifically rejected that argument. [Long Af. ¶
      7. (Ex. A.).]

             5. Based upon the “findings of fact & conclusions of law” the Plaintiff’s
      judgment is not based around fraud or defalcation while acting in a fiduciary
      capacity. See Attached Exhibit 2.

             Response: Disputed for the reasons mentioned in Response 4 above.

             6. The Complaint and Amended Complaint filed in the state court action
      that establish the Plaintiff’s claim do not make any allegations of fraud or
      defalcation while acting in a fiduciary capacity against the Defendants to this
      adversary action. See Attached Exhibit 1.

              Response: Disputed. Paragraphs 8-12 of the chancery-court complaint
      specifically allege diversion of funds from a partnership, which would constitute
      defalcation while acting in a fiduciary capacity, as well as “embezzlement, or
      larceny” under 11 U.S.C. 523(a)(4). [Chancery-court Complaint ¶¶ 8-12. (Doc. 7-
      1.).]

              7. The Defendants did not commit fraud or otherwise steal money from the
      Plaintiff. See Attached Exhibits 3 & 4, Affidavits of Lester Dan Piercy & Joseph
      Shane Piercy. [Due to health reasons, Delores Piercy was unable to execute an
      affidavit prior to the Court’s March 5, 2019 deadline.]

             Response: Disputed. The Piercys padlocked Long off of their partnership
      property, threatened to call the sheriff if he returned, and took Long’s share of the

                                               8
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                   Desc
                               Main Document    Page 10 of 25


       profits for themselves. [Long Af. ¶ 3 (Ex. A.).]

               8. Further the issues of fraud or theft were not raised in the underlying state
       court action that created the Plaintiff’s claim. Id.

               Response: Disputed. See Response 6 above.

[Doc. 13 ¶¶ 1-7; Doc. 16 ¶¶ 1-7) (footnotes omitted).]

                                 III. CONCLUSIONS OF LAW

       Plaintiff asks the Court for a determination that the Judgment is nondischargeable under

11 U.S.C. § 523(a)(4) for debts obtained by larceny, embezzlement, or through fraud or

defalcation while acting in a fiduciary capacity. Specifically, Plaintiff alleges that “[b]y

padlocking [Plaintiff] off the partnership property and wrongfully taking his share of the profits

from the partnership, [Defendants’] debt is nondischargeable under Code § 523(a)(4).” [Doc. 1 ¶

11.] Because, as explained below, the Court finds that Plaintiff is collaterally estopped from re-

litigating the issue of fraud arising from Defendants’ conduct that led to the Judgment, which

factual issue, based on Plaintiff’s admission, was raised before and litigated by the state court

such that it would be barred from re-litigation under Tennessee law, Plaintiff cannot satisfy the

fraud element required to maintain any action under § 523(a)(4), and Defendants are entitled to

summary judgment as a matter of law.

                                 A. Applicable Legal Standards

                                  1. Summary Judgment Standard

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). When

deciding a motion for summary judgment, the court does not weigh the evidence to determine the

truth of the matter asserted but simply determines whether a genuine issue for trial exists. See

                                                  9
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                               Main Document    Page 11 of 25


Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “Only disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Id. at 248.

       Defendants, the moving parties, bear the burden of proving, based on the record before

the Court, that they are entitled to judgment as a matter of law because there is no genuine

dispute concerning any material fact, such that the defenses alleged are factually unsupported.

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). The burden then shifts to Plaintiff to

prove that there are genuine disputes of material fact for trial; however, he may not rely solely on

allegations or denials contained in the pleadings because reliance on a “mere scintilla of evidence

in support of the nonmoving party will not be sufficient.” Nye v. CSX Transp., Inc., 437 F.3d

556, 563 (6th Cir. 2006); see also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,475

U.S. 574, 586 (1986). The facts and all resulting inferences are viewed in a light most favorable

to Plaintiff as non-movant, with the Court to decide whether “the evidence presents a sufficient

disagreement to require submission to a [fact-finder] or whether it is so one-sided that one party

must prevail as a matter of law.” Anderson, 477 U.S. at 243. Nevertheless, when “the record

taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is

no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citations omitted).

                             2. Nondischargeability under § 523(a)(4)

       Nondischargeability under § 523(a)(4) requires a showing that the debt was incurred by

embezzlement, larceny, or fraud or defalcation while acting in a fiduciary capacity. Within the

scope of § 523(a)(4), embezzlement is “the fraudulent appropriation of property by a person to

whom such property has been entrusted or into whose hands it has lawfully come.” Brady v.

McAllister (In re Brady), 101 F.3d 1165, 1172-73 (6th Cir. 1996). Larceny is also the fraudulent



                                                 10
Case 3:18-ap-03046-SHB          Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                   Desc
                                Main Document    Page 12 of 25


misappropriation of funds; however, it differs from embezzlement because possession of the

property was never lawful. See First Nat’l Bank v. Simerlein (In re Simerlein), 497 B.R. 525, 537

(Bankr. E.D. Tenn. 2013). Finally, fraud or defalcation while acting in a fiduciary capacity

encompasses both embezzlement and larceny, as well as the failure to properly account for any

funds, but may only be the basis for a nondischargeable debt if the plaintiff proves “(1) a pre-

existing fiduciary relationship; (2) breach of that relationship; and (3) resulting loss.” Patel v.

Shamrock Floorcovering Servs., Inc. (In re Patel), 565 F.3d 963, 968 (6th Cir. 2009). This

prong “includes a culpable state of mind requirement akin to that which accompanies application

of the other terms in the same statutory phrase[:] . . . one involving knowledge of, or gross

recklessness in respect to, the improper nature of the relevant fiduciary behavior.” Bullock v.

BankChampaign, N.A., 569 U.S. 267, 269 (2013). Additionally, within the Sixth Circuit, a

fiduciary relationship is found only in “those situations involving an express or technical trust

relationship arising from placement of a specific res in the hands of the debtor.” R.E. Am., Inc. v.

Garver (In re Garver), 116 F.3d 176, 180 (6th Cir. 1997). Finally, “[e]xceptions to discharge

under the Bankruptcy Code are to be strictly construed in favor of the debtor.” Goodmar, Inc. v.

Hamilton (In re Hamilton), 306 B.R. 575, 582 (Bankr. W.D. Ky. 2004) (citing Rembert v. AT&T

Universal Card Servs., Inc. (In re Rembert), 141 F.3d 277, 281 (6th Cir. 1998)).

                                         3. Issue Preclusion

       As the Court signaled in its Memorandum & Order, because Chancellor Forgety’s Bench

Decision and the subsequent Judgment do not reference that Defendants committed fraud of any

kind against Plaintiff even though Plaintiff raised it in the State-Court Complaint, summary

judgment in favor of Defendants appears to be appropriate based on res judicata (or collateral




                                                  11
Case 3:18-ap-03046-SHB                Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                               Desc
                                      Main Document    Page 13 of 25


estoppel, also known as issue preclusion 5). Res judicata, of which collateral estoppel is a

branch, 6 derives from the requirement that “judicial proceedings of any court of any state . . .

shall have the same full faith and credit in every court within the United States and its Territories

and Possessions as they have by law or usage in the courts of such State, Territory or Possession

from which they are taken.” 28 U.S.C. § 1738. In other words, “a federal court must give to a

state court judgment the same preclusive effect as would be given that judgment under the law of

the State in which the judgment was rendered.” Migra v. Warren City Sch. Bd. of Educ., 465

U.S. 75, 81 (1984); see also Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S.

373, 380 (1985) (“[Section] 1738 embodies concerns of comity and federalism that allow the

States to determine, subject to the requirements of the statute and the Due Process Claus, the

preclusive effect of judgments in their own courts.”); Montana v. United States, 440 U.S. 147,

153 (1979) (“[O]nce an issue is actually and necessarily determined by a court of competent

jurisdiction, that determination is conclusive in subsequent suits based on a different cause of

action involving a party to the prior litigation.”). Plaintiff correctly argues in his supplemental

brief [Doc. 19 at 2-3] that under the Supreme Court’s holding in Brown v. Felsen, 442 U.S. 127,

136-37 (1979), because federal courts have exclusive jurisdiction over actions to determine

nondischargeability, claim preclusion does not apply in § 523(a)(2), (4), or (6) proceedings even




5
  The Sixth Circuit recently reiterated that “[w]hen [28 U.S.C.] § 1738 applies to a state court decision, both issue
preclusion [collateral estoppel] and claim preclusion [res judicata] apply.” West v. Parker, ___ F. App’x ___, 2019
WL 3564476, at *4 (6th Cir. Aug. 6, 2019) (alterations in original). Although “[r]es judicata, at least in the Sixth
Circuit, incorporates both issue and claim preclusion,” Wohleber v. Skurko (In re Wohleber), 596 B.R. 554, 566 n.11
(B.A.P. 6th Cir. 2019), “[t]he doctrine of collateral estoppel or issue preclusion is a narrower concept than claim
preclusion: “Whereas res judicata forecloses all that which might have been litigated previously, collateral estoppel
treats as final only those questions actually and necessarily decided in a prior suit.” Indirect Purchaser Class v.
Andrews (In re Andrews), Adv. Proc. No. 18-3072-dof, 2019 WL 3361226, at *4 (Bankr. E.D. Mich. July 25, 2019).
6
  Curiously, Defendants incorrectly state in their brief that “the topic of collateral estoppel is outside the scope of the
Court’s Rule 56(f) notice.” [Doc. 20 at 3.] The Memorandum & Order includes a statement that res judicata, as
interpreted in the Sixth Circuit, includes both claim and issue preclusion. [Doc. 17 at 13.]

                                                           12
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                               Main Document    Page 14 of 25


though “the prior determination regarding the existence and amount of the debt will be entitled to

preclusive effect.” Bruinsma v. Wigger (In re Wigger), 595 B.R. 236, 249 (Bankr. W.D. Mich.

2018). Still, “absent an exception to § 1738, state law determines at least the issue-preclusive

effect of a prior state judgment in a subsequent action involving a claim within the exclusive

jurisdiction of the federal courts.” Marrese, 470 U.S. at 381. That is, “collateral estoppel

precludes relitigation of factual issues that were actually and necessarily determined in the prior

action.” Trost v. Trost (In re Trost), 735 F. App'x 875, 879 (6th Cir. 2018) (citing Trost v. Trost

(In re Trost), 510 B.R. 140, 152 (Bankr. W.D. Mich. 2014) (citing Montana v. United States, 440

U.S. at 153 )).

       As explained by the Sixth Circuit decades ago:

       The determination whether or not a certain debt is dischargeable is a legal
       conclusion based upon the facts in the case. The bankruptcy court has the exclusive
       jurisdiction to make that legal conclusion. It must apply the statute to the facts and
       decide to discharge or not. Therefore, res judicata does not apply to prevent
       litigation of every issue which might have been covered in the state court
       proceeding on the debt. However, that Congress intended the bankruptcy court to
       determine the final result [of] dischargeability or not does not require the
       bankruptcy court to redetermine all the underlying facts. As the Court held in
       Brown [v. Felsen, 442 U.S. 127 (1979)], where the facts necessary for a
       dischargeability determination were not necessary to the determination in the prior
       judgment, the parties should not be bound or else the parties would always have to
       anticipate future bankruptcy proceedings and the state courts would be deciding
       facts not necessary to the state proceedings but only relevant to a possible future
       bankruptcy proceeding. In effect, state courts would then be deciding issues
       directly concerning dischargeability, contrary to congressional intent. However,
       where the factual issues necessary for [a] dischargeability determination were also
       necessary to the state court determination, the parties would not have to anticipate
       the bankruptcy proceedings and the state courts would not be determining issues
       irrelevant to the state proceedings.

Spilman v. Harley, 656 F.2d 224, 227-28 (6th Cir. 1981).

       Moreover, although the Supreme Court has held that claim preclusion does not apply to

dischargeability actions, it has expressly explained that issue preclusion – or collateral estoppel –



                                                 13
Case 3:18-ap-03046-SHB          Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                                Main Document    Page 15 of 25


does apply in nondischargeability actions. See Grogan v. Garner, 498 U.S. 279, 284-85 (1991)

(“If the preponderance standard also governs the question of nondischargeability, a bankruptcy

court could properly give collateral estoppel effect to those elements of the claim that are

identical to the elements required for discharge and which were actually litigated and determined

in the prior action.”).

        [The collateral estoppel] doctrine holds that “[w]hen an issue of ultimate fact has
        been determined by a valid judgment, that issue cannot be again litigated between
        the same parties.” Black’s Law Dictionary 260 (6th ed. 1990). “The purposes of
        collateral estoppel are to shield litigants (and the judicial system) from the burden
        of re-litigating identical issues and to avoid inconsistent results.”

In re Earnest, No. 11-36044, 2013 WL 795399, at *3 (Bankr. N.D. Ohio Mar. 1, 2013) (quoting

Gilbert v. Ferry, 413 F.3d 578, 580 (6th Cir. 2005)).

        Collateral estoppel “‘promotes finality, conserves judicial resources, and prevents

inconsistent decisions,’ by barring ‘the same parties or their privies from relitigating in a later

proceeding legal or factual issues that were actually raised and necessarily determined in an

earlier proceeding.’” Bowen ex rel. Doe v. Arnold, 502 S.W.3d 102, 107 (Tenn. 2016) (citations

omitted).

        Collateral estoppel is applied to encourage the parties to present their best
        arguments on the issues in question in the first instance and thereby save judicial
        time. There is no reason to suppose that parties will not vigorously present their
        case on issues necessary to the state court proceeding or that the bankruptcy court
        will be any more fair or accurate than the state court in the determination of the
        facts. Thus, there is no reason to allow relitigation of facts previously litigated
        which were necessary to the outcome of that prior litigation. This Court holds that
        where all the requirements of collateral estoppel are met, collateral estoppel should
        preclude relitigation of factual issues.

Spilman, 656 F.2d at 228; see also Booth v. Kirk, 381 S.W.2d 312, 315 (Tenn. Ct. App. 1963)

(“[M]aterial facts or questions which were in issue in a former action, and were there admitted or

judicially determined, are conclusively settled by a judgment rendered therein, and . . . such facts



                                                  14
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                   Desc
                               Main Document    Page 16 of 25


or questions become res judicata and may not again be litigated in a subsequent action between

the same parties.” (citation omitted)).

       The question that federal courts must ask is whether a state court would give preclusive

effect to a judgment; if so, the federal court must follow suit. See Migra, 465 U.S. at 81. Under

Tennessee law, collateral estoppel includes five elements:

       (1) that the issue to be precluded is identical to an issue decided in an earlier
       proceeding, (2) that the issue to be precluded was actually raised, litigated, and
       decided on the merits in the earlier proceeding [and was necessary to the judgment],
       (3) that the judgment in the earlier proceeding has become final, (4) that the party
       against whom collateral estoppel is asserted was a party or is in privity with a party
       to the earlier proceeding, and (5) that the party against whom collateral estoppel is
       asserted had a full and fair opportunity in the earlier proceeding to contest the issue
       now sought to be precluded.

Mullins v. State, 294 S.W.3d 529, 535 (Tenn. 2009) (citations omitted); see also Bowen, 502

S.W.3d at 106 (stating that whether collateral estoppel applies is a question of law and, therefore,

“summary judgment is an appropriate vehicle for resolving the same”).

       Of these elements, the Court states, without further explanation, that the third and fourth

collateral-estoppel elements are not disputed: the Judgment, which was entered on October 7,

2013, and not appealed, is final and the parties to both the State Court action and this adversary

proceeding are the same and/or in privity.

                                             B. Analysis

                                          1. Embezzlement

       “Both the intent and the actual misappropriation necessary to prove embezzlement may

be shown by circumstantial evidence . . . , [and] the Plaintiff must prove fraud in fact, involving

moral turpitude or intentional wrong, rather than implied or constructive fraud.” WebMD v.

Sedlacek (In re Sedlacek), 327 B.R. 872, 880-81 (Bankr. E.D. Tenn. 2005) (citations and

quotation marks omitted); see also Bombardier Capital, Inc. v. Tinkler (In re Tinkler), 311 B.R.

                                                 15
Case 3:18-ap-03046-SHB           Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                                 Main Document    Page 17 of 25


869, 876-77 (Bankr. D. Colo. 2004); In re Hamilton, 306 B.R. at 582. Fraudulent intent can be

deduced by examining “the facts and circumstances surrounding the act.” Estate of Harris v.

Dawley (In re Dawley), 312 B.R. 765, 779 (Bankr. E.D. Pa. 2004) (citation omitted)); see also

Powers v. Powers (In re Powers), 385 B.R. 173, 179-80 (Bankr. S.D. Ohio 2008) (“The fraud

element may also be satisfied by a showing of deceit . . . , but such intent can be inferred from

the relevant circumstances.”).

       “The term ‘fiduciary capacity’ [in § 523(a)(4)] . . . does not modify the word[]

‘embezzlement.’” Cardwell v. Hester (In re Hester), 559 B.R. 472, 477 (Bankr. W.D. Ky. 2016).

That is, the lawful entrustment of property involved in embezzlement does not require the

existence of a fiduciary relationship. See In re Sedlacek, 327 B.R. at 880. Also, “a mere lien or

security interest does not rise to the level of ownership sufficient to support a claim under §

523(a)(4)’s embezzlement provision.” Hulsing Hotels Tenn., Inc. v. Steffner (In re Steffner), 479

B.R. 746, 766 (Bankr. E.D. Tenn. 2012); see also Kraus Anderson Capital, Inc. v. Bradley (In re

Bradley), 507 B.R. 192, 200 (B.A.P. 6th Cir. 2014) (“As owner of the collateral, the debtor

remained the owner of its proceeds, even though both the collateral and its proceeds were subject

to a security interest. No person can embezzle from himself.” (citation omitted)).

       Plaintiff’s Complaint clearly avers that Defendants fraudulently withheld partnership

profits from him and alleges that the Judgment was awarded against Defendants for their

fraudulent conduct so that the Judgment is nondischargeable. In addition, he adamantly states in

his response to Defendants’ statement of undisputed facts, which asserts that the state court was

silent as to fraud or defalcation while acting in a fiduciary capacity, that the State-Court

Complaint alleged Defendants’ fraudulent behavior by mentioning the diversion of funds. [Doc.

16 ¶ 4.) Indeed, Plaintiff asserts that that the diversion of funds was “what the case was about



                                                 16
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                               Main Document    Page 18 of 25


[and that Defendants] argued at trial that they didn’t owe Long anything, [but] the court

specifically rejected that argument.” [Id.]

       Notwithstanding that the State-Court Complaint [Doc. 13-1 ¶ 12] supports Plaintiff’s

claim that Defendants engaged in “misconduct” and intentionally withheld funds that should

have been paid to Plaintiff, there is no reference to fraud or a “diversion of funds” in either the

Bench Decision or the Judgment itself. [Docs. 1-1; 13-2.] Instead, Chancellor Forgety’s analysis

indicates a perception that Plaintiff’s claim was merely for breach of contract and that “the

biggest issue in the case” was the interpretation of the term “profits” in the Contract. [Doc. 13-2

at 4.] Chancellor Forgety then construed the Contract in favor of Plaintiff and strictly against

Defendants because Defendants drafted it [Doc. 13-2 at 5:11-13]. He accepted Plaintiff’s

definition of profit – that only the royalty owed to Hinkle under the Assignment Agreement, and

not all other costs of the operation, were proper deductions from total sales receipts before

division among the partners. The dollar amount of the Judgment resulted from the court’s re-

calculation of the profits (under the adjudicated definition) divided among the four partners

under the terms of the Contract. [See id. at 5:16 – 10:9.]

       Critically for purposes of § 523(a)(4), Chancellor Forgety made no mention of “diversion

of funds” or fraud and, in fact, stated that he was unsure “that either side had carried the

preponderance of the evidence to prove that the other side was the one that breached the

agreement.” [Id. at 10:23 – 11:2.] He also refused to hold Defendants in contempt. [See id.

13:17-21.] Thus, notwithstanding that Plaintiff alleged fraudulent activity in the State-Court

Complaint and the facts as presented here were tried before the State-Court, Chancellor

Forgety’s finding that Defendants breached the agreement was limited to their failure properly to

calculate and pay Plaintiff’s share from the partnership operations under the applicable definition



                                                 17
Case 3:18-ap-03046-SHB                 Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                                Desc
                                       Main Document    Page 19 of 25


of profits.

                       2. Fraud or Defalcation While Acting in a Fiduciary Capacity

         In the Memorandum & Order, citing binding Sixth Circuit law, the Court stated that

because there was no express or technical trust, Plaintiff cannot sustain a theory of defalcation or

fraud by a fiduciary. Plaintiff appears to argue in his supplemental brief, relying on a treatise

[Doc. 19 at 5], that this Court should disregard the Sixth Circuit’s long-standing requirement that

fraud or defalcation by a fiduciary requires an express or technical trust. Plaintiff argues,

instead, that “[t]he exclusion of partners from the operation of Code § 523(a)(4) by some courts

ignores the fact that general partners do repose trust in one another, which rises to a fiduciary

relationship not found in an ordinary commercial relationship.” [See id. (quoting § 57.28 Partners

as Fiduciaries, 3 Norton Bankr. L. & Prac. 3d § 57.28).] This Court, however, must follow the

Sixth Circuit’s interpretation of what constitutes defalcation by a fiduciary under § 523(a)(4),

and the Sixth Circuit has reiterated on many occasions that § 523(a)(4) requires an express or

technical trust so that “the existence of a state law ‘agent-principal relationship standing alone is

insufficient to establish the type of fiduciary duty contemplated by § 523.’” In re Wigger, 595

B.R. at 257 (quoting Commonwealth Land Title Co. v. Blaszak (In re Blaszak), 397 F.3d 386,

391 (6th Cir. 2005)). 7

         The requirements concerning § 523(a)(4) that bind this Court were succinctly

summarized by the Bankruptcy Court for the Southern District of Ohio:

    In the Sixth Circuit, this section applies to “trustees who misappropriate funds held in trust,
    and not to those who failed to meet an obligation under a common law fiduciary
    relationship.” Commonwealth Land Title Co. v. Blaszak (In re Blaszak), 397 F.3d 386, 391

7
  A greater “trust” relationship is also required for fraudulent causes of action under state law. See e.g., State v. Amanns,
2 S.W.3d 241, 244 (Tenn. Ct. Crim. App. 1999) (“Simply because a contract exists between two parties does not mean
that a fiduciary relationship has been created as was required for the prosecution under a theory of fraudulent breach
of trust. In the absence of any statutory authority permitting the same, a court may not impose a fiduciary relationship
between parties to a contract when none exists.”).

                                                            18
Case 3:18-ap-03046-SHB            Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                   Desc
                                  Main Document    Page 20 of 25


   (6th Cir. 2005). To except a debt from discharge under § 523(a)(4)’s defalcation provision,
   the creditor must establish the existence of a fiduciary relationship arising from the
   presence of an express or technical trust. Id. at 391. See also Bd. of Trs. of the Ohio
   Carpenters' Pension Fund v. Bucci (In re Bucci), 493 F.3d 635, 639–40 (6th Cir. 2007)
   (“The Sixth Circuit construes the term ‘fiduciary capacity’ found in the defalcation
   provision of § 523(a)(4) more narrowly than the term is used in other circumstances. . . .
   [W]e [have] adopted a narrow definition of the defalcation provision and held that it does
   not apply to someone who merely fails to meet an obligation under a common law fiduciary
   relationship. Accordingly, the defalcation provision applies to only those situations
   involving an express or technical trust relationship arising from placement of a specific res
   in the hands of the debtor.” (citations and internal quotation marks omitted)), cert.
   denied, 553 U.S. 1093, 128 S. Ct. 2903, 171 L. Ed. 2d 841 (2008).

Simmons Capital Advisors, Ltd. v. Bachinski (In re Bachinski), 393 B.R. 522, 532 (Bankr. S.D.

Ohio 2008); see also In re Patel, 565 F.3d at 968 (“Establishing an ‘express’ trust is

straightforward. The creditor must demonstrate: ‘(1) an intent to create a trust; (2) a trustee; (3) a

trust res; and (4) a definite beneficiary.’” (quoting In re Blaszak, 397 F.3d at 391-92)). Because

the undisputed facts of this case do not support a finding that there was an express or technical

trust sufficient to prove that the parties were in the type of fiduciary relationship required to

proceed under the defalcation prong of § 523(a)(4) as defined by the Sixth Circuit, Plaintiff’s

argument to the contrary fails.

                3. Factual Issue Actually Litigated and Necessary to the Judgment

       Concerning whether the issue of fraud was actually litigated and necessary to a final

judgment, the Tennessee Supreme Court has held:

       The requirement that an issue be “actually litigated” does not imply that the issue
       must have been litigated in a full evidentiary and adversarial trial. An issue need
       not be thoroughly litigated in order to be “actually litigated.” The requirement that
       an issue be “actually litigated” is generally satisfied if the issue was properly raised
       by the pleadings or otherwise placed in issue and was actually determined in the
       prior proceeding.

Mullins, 294 S.W.3d at 536 (citations omitted).




                                                  19
Case 3:18-ap-03046-SHB             Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                          Desc
                                   Main Document    Page 21 of 25


        Rule 9.02 of the Tennessee Rules of Civil Procedure requires that “the circumstances

concerning fraud . . . shall be stated with particularity[, although m]alice, intent, knowledge, and

other conditions of mind of a person may be averred generally.” As further explained by the

Advisory Commission Comments to Rule 9.02, “[t]he requirement in Rule 9.02 . . . is not intended

to require lengthy recital of detail. Rather, the Rule means only that general allegations of fraud .

. . are insufficient; the pleader is required to particularize, but by the ‘short and plain’ statement

required by Rule 8.01.”

        Plaintiff strongly urges that his State Court Complaint pleaded fraud. He asserts the

following in response to Defendants’ statement of undisputed material facts: 8

                4. The “findings of fact & conclusions of law” from the Grainger County
        Clerk and Master are silent with respect to fraud or defalcation while acting in a
        fiduciary capacity. See Attached Exhibit 2, P.2 L 11-19.

                Response: Disputed. While the opinion itself does not mention those
        words, the chancellor granted Long a judgment against the Piercys – jointly and
        severally – based on the fact that the Piercys diverted Long’s share of the
        partnership profits to their own use. [Chancery-court Judgment at 1 (Doc. 1-1.).]
        After the first two months of operation, the Piercys didn’t just pay Long the wrong
        amount, they didn’t pay him anything. [Long Af. ¶ 4. (Ex. A.).] The diversion of
        funds is expressly mentioned in the complaint [Chancery-court Complaint ¶¶ 8-
        12. (Doc. 7-1.)] – it’s what the case was about. The Piercys argued at trial they
        didn’t owe Long anything, and the court specifically rejected that argument.
        [Long Af. ¶ 7. (Ex. A.).]

               5. Based upon the “findings of fact & conclusions of law” the Plaintiff’s
        judgment is not based around fraud or defalcation while acting in a fiduciary
        capacity. See Attached Exhibit 2.

                 Response: Disputed for the reasons mentioned in Response 4 above.

               6. The Complaint and Amended Complaint filed in the state court action
        that establish the Plaintiff’s claim do not make any allegations of fraud or
        defalcation while acting in a fiduciary capacity against the Defendants to this

8
  Even though the Court stated in the Memorandum & Order that judicial estoppel did not apply to Defendants’
arguments in support of summary judgment, Plaintiff now would be judicially estopped from any attempts to argue
that the State Court Action did not include allegations of fraud. See New Hampshire v. Maine, 532 U.S. 742 (2001);
White v. Wyndham Vacation Ownership, Inc., 617 F.3d 472 (6th Cir. 2010).

                                                       20
Case 3:18-ap-03046-SHB        Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                   Desc
                              Main Document    Page 22 of 25


       adversary action. See Attached Exhibit 1.

               Response: Disputed. Paragraphs 8-12 of the chancery-court complaint
       specifically allege diversion of funds from a partnership, which would
       constitute defalcation while acting in a fiduciary capacity, as well as
       “embezzlement, or larceny” under 11 U.S.C. 523(a)(4). [Chancery-court
       Complaint ¶¶ 8-12. (Doc. 7-1.).]

               7. The Defendants did not commit fraud or otherwise steal money from the
       Plaintiff. See Attached Exhibits 3 & 4, Affidavits of Lester Dan Piercy & Joseph
       Shane Piercy. [Due to health reasons, Delores Piercy was unable to execute an
       affidavit prior to the Court’s March 5, 2019 deadline.]

               Response: Disputed. The Piercys padlocked Long off of their partnership
       property, threatened to call the sheriff if he returned, and took Long’s share of the
       profits for themselves. [Long Af. ¶ 3 (Ex. A.).]

               8. Further the issues of fraud or theft were not raised in the underlying
       state court action that created the Plaintiff’s claim. Id.

               Response: Disputed. See Response 6 above.

[Doc. 13 ¶¶ 1-7; Doc. 16 ¶¶ 1-7) (emphasis added).] Additionally, in his Affidavit, Plaintiff

makes the following averments concerning the State Court Action:

       2. I have read the allegations in my chancery-court complaint and the allegations
       in my adversary-proceeding complaints to block the dischargeability of my
       judgment against the three Piercy debtors. The facts in those documents are true.

       3. Specifically, the Piercy debtors conspired and worked in concert to deny me my
       share of the partnership profits by padlocking me off our partnership property,
       threatening to call the sheriff if I returned, and taking my share of the profits for
       their own use.

       4. For the first two months of operation, the Piercys sent me two woefully
       inadequate checks, purporting to be my share of the profits. After that, they never
       paid me another dime even though they continued to operate the business for many
       months.

       5. When I complained to the sheriff’s department, they took no action, so I had to
       get a lawyer and sue them in chancery court.

       6. I won at trial, and the chancellor awarded me the full amount of the damages I
       requested (less agreed setoffs) for the time the Piercys continued to operate the
       business without me.

                                                21
Case 3:18-ap-03046-SHB          Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                     Desc
                                Main Document    Page 23 of 25



       7. The Piercys tried to argue in chancery court that they didn’t owe me anything,
       but the judge didn’t believe them and ordered them to pay me my profits that they
       kept.

[Doc. 16-1 ¶¶ 2-7.]

       The record, including Plaintiff’s assertions, reflects that the parties had the opportunity to

and did fully litigate the facts presented by the State Court Action. Chancellor Forgety rendered

his Bench Decision, which was memorialized into the Judgment (which was drafted and

submitted for entry by Plaintiff’s counsel), and neither reflects a factual finding sufficient to

support a claim under § 523(a)(4). Indeed, Chancellor Forgety’s ruling includes a contrary

factual finding: “[Q]uite frankly, I cannot hold the preponderance of the evidence, two different

views of why it came to an end, I cannot hold on the preponderance of the evidence that the

Piercys breached it.” [Doc. 13-2 at 10:13-19.] Because the facts averred by Plaintiff in the State

Court Action and this adversary proceeding and the subsequent allegations of Defendants’ fraud

are the same and the parties actually litigated the issue of fraud, the first and second elements of

collateral estoppel are met.

                4. Full and Fair Opportunity to Litigate the Factual Issue of Fraud

       Finally, the collateral-estoppel requirement that the parties had a full and fair opportunity

to litigate the factual issue in the prior proceeding differs from the “actually litigated” element in

that it focuses on the parties themselves rather than the issues. See Mullins, 294 S.W.3d at 538.

When as here, the plaintiff is the party to be precluded, “it is appropriate to consider (1) the

procedural and substantive limitations placed on the plaintiff in the first proceeding, (2) the

plaintiff’s incentive to litigate the claim fully in the first proceeding, and (3) the parties’

expectation of further litigation following the conclusion of the first proceeding.” Id., 294 S.W.3d

at 538-39.

                                                  22
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                               Main Document    Page 24 of 25


       Plaintiff was not limited by the Chancery Court from alleging and arguing any facts to

support his contention that Defendants “diverted” funds and otherwise acted fraudulently in

connection with their contract. Additionally, he was fully incentivized to litigate his claims that

Defendants acted fraudulently in their “diversion of funds,” among other things. Finally, the facts

were presented to Chancellor Forgety with the expectation that he would fully decide the outcome

of the State Court Action. There would have been no expectation by the parties that any further

litigation between them concerning these facts would arise and, in fact, the Judgment, which was

prepared by Plaintiff’s counsel and entered by Chancellor Forgety in October 2013, was not

appealed or otherwise challenged. Based on the record, the actually-litigated requirement is also

met.

                                       IV. CONCLUSION

       Although the law is clear that dischargeability is not within the province of a state court,

such rule is not determinative here. The state court was presented with the question of whether

Defendants acted fraudulently by their “diversion of funds,” and it clearly answered in the

negative because Chancellor Forgety’s entire decision is based on his perception that the dispute

was merely a breach of contract created by a difference of opinion about the definition of

“profits.” Thus, under the doctrines of full faith and credit intertwined with res judicata –

incorporating therein both claim and issue preclusion – Plaintiff is precluded from re-litigating

the factual issue of fraud before this Court because he would be precluded from re-litigating it

under Tennessee law. Accordingly, because Plaintiff cannot show fraud, even examining the

record in a light most favorable to him, the Court finds that there is no genuine issue of material

fact concerning the issue of fraud, without which Plaintiff cannot sustain a cause of action for

embezzlement or larceny under § 523(a)(4). Further, no actual or constructive trust existed as



                                                 23
Case 3:18-ap-03046-SHB         Doc 11 Filed 08/20/19 Entered 08/20/19 15:47:45                  Desc
                               Main Document    Page 25 of 25


necessary to establish the third prong of a § 523(a)(4) claim – defalcation while acting in a

fiduciary capacity. Accordingly, summary judgment will be granted in favor of Defendants.

       An Order consistent with this Memorandum will be entered.


FILED: August 20, 2019

                                              BY THE COURT

                                              /s/ Suzanne H. Bauknight

                                              SUZANNE H. BAUKNIGHT
                                              UNITED STATES BANKRUPTCY JUDGE




                                                24
